 In the Matter of CROMPTON-IIIGHLAND MILLS, INC.,andTEXTILEWORKERS UNION OF AMERICA, CIOCaseNo. 10-C-1812.-Decided August21, 1946Mr. Thomas T. Purdom,for the Board.Mr. Ralph Williams,ofAtlanta,Ga., for the respondent.Mr. Kenneth Douty,of Atlanta, Ga., andMrs. Clara Kanun,ofGriffin,Ga., for the Union.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDORDEROn March 25, 1946; Trial Examiner Irving Rogosin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action designed to efFectuate the policiesof the Act, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the Inter-mediate Report and a supporting brief.On June 25, 1946, the Boardheard oral argument at Washington, D. C., in which the respondentand the Union participated.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Intermediate Report,the respondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusiois, and recommendations ofthe Trial Examiner, with the modifications and exceptions notedbelow.1.The Trial Examiner found that the respondent, in violation ofSection 8 (1) and (5) of the Act, failed to bargain collectively withtheUnion as the statutory representative of the respondent's em-ployees by refusing to furnish the Union with certain detailed infor-mation relating to the incentive wage plan and by granting a wage.,increase to its-employees without consulting the Union.Althoughwe agree with the Trial Examiner's conclusion, we, however, rest ourdetermination solely on the latter ground.As fully discussed in theIntermediate Report, the respondent, -during the course of negotia-tions with the Union, refused-to accede to the Union's wage demands70 N. L. R. B., No. 21.206 CROMPTON-HIGHLAND MILLS, INC.207and it was not until their last conference on December 19, 1945, thatthe. respondent made its first and only counterproposal of approxi-mately 1 to 11/2 cents an hour raise, which the Union rejected.There-after, the respondent made no further effort to settle the wage disputebut, instead, on January 1, 1946, only 12 days later, granted its em-ployees a substantially larger increase than that previously offered tothe Union, without consulting the Union or affording it an oppor-tunity to negotiate with respect thereto. In our opinion, such actiontakenas soonafter the Union was attempting, through the bargainingprocess to reach an agreement with the respondent, _ among otherthings; on wages, clearly shows that the respondent was not actingin good faith during the negotiations, and is manifestly inconsistentwith the principle of collective bargaining.Nor are we impressedwith the respondent's attempted justification for its action on theground that the Union broke off negotiations on December 19 andthat the respondent was therefore relieved of the obligation to deal withit.Concededly, the respondent never proposed to the Union as a pos-sible basis of agreement a wage increase comparable to that grantedon January 1, 1946.Moreover, the record fails to support the re-spondent's contention that the Union's representatives assumed anunequivocal position at the last meeting which foreclosed furtherbargaining concerning wages or other terms or conditions of employ-ment.Under these circumstances, we find, as did the Trial Examiner,that the respondent, by its action with respect to the wage increase,failed to perform its statutory duty to bargain collectively with theUnion and thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in the Act.With respect to the respondent's refusal to comply with the Union'srequest for certain information concerning its Point Plan, we, unlikethe Trial Examiner, are not persuaded that, on the facts of this case,the respondent thereby manifested bad faith. In view of the respond-ent's invitation to the Union to conduct its own engineering studiesat the plant, and under all the circumstances of this particular case,including the evidence of substantial counter-proposals on many otherissues,we find that this part of the respondent's conduct was notviolative of Section 8 (5) of the Act.The effect of such conduct in adifferent context is not before us for decision here.'1TheAluminum orecase(Aluminum Ore Company v.N. L. R. B,131 F.(2d) 485, 487(C C. A. 7))and theSherwin-Williamscase (34 N. L. R B. 051,enf'd 130 F.(2d) 255(C.C.A 3)),which are cited by our dissenting colleague for a contrary conclusion, arenot really in point since in those cases,unlike this one, the Company refused any in-formation with respect to its wage schedule.In this case both parties were familiar with.the schedule of rates and current payments under the point system,and the Company waswilling to make substantial concessions in the wages to agree with the Union.That theCompany had a legal duty to yield to its demand would seem to imply that the requirementto bargain collectively means to agree-a theory emphatically rejected by the SupremeCourt inJones&Laughlin(N. L. R. B. v. Jones&Laughlin Steel Corporation,301 U. S.1,45). 208DECISIONSOF NATIONALLABOR RELATIONS BOARD2.We also disagreewith theTrial Examiner that the record hereinwarrantsa finding that the derogatoryremark of one of the respond-ent's supervisory employees concerning the electionconducted by theBoard at the plant, and thePersonnelDirector's statementto the chair-man of the local bargaining committee,criticizing a union official'sattitude allegedly exhibited during the contract negotiations,amountedto suchinterference,restraint,and coercionas are contemplated bySection 8(1) of -the Act.Accordingly, we shall dismiss the complaintin this respect.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Crompton-Highland Mills,Inc.,Griffin,Georgia, and its officers,agents, successors and assignsshall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America,CIO, as the exclusive representative of the respondent'sproduction and maintenance employees at the Griffin plant, includingwatchmen, but excluding office, clerical, technical, and laboratory em-ployees, section men in the spinning room, head loom fixers in theweave room,head fixers in the card room, all supervisory employeesof the grade of second hand and above, and all other supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action, by taking action,without prior consultation withsaid organization,with respect to rates of pay,wages, hours of em-ployment,and other conditions of employment. -(b) In any manner interfering with the efforts of Textile WorkersUnion of America,CIO, to bargain collectively with it as the repre-sentative of its employees in the appropriate unit described above.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request,bargain collectively with Textile Workers Unionof America,CIO, as the exclusive representative of all its employeesin the appropriate unit described above with respect to rates of pay,wages, hours of employment,and other conditions of employment;(b)Post at its plant at Griffin,Georgia, copies of the notice attachedhereto, marked"Appendix A."Copies of such notice, to be furnishedby the Regional Director for the Tenth Region, shall,after being dulysigned by the respondent's representative,be posted by the respondentimmediately upon receipt thereof,and maintained by it for sixty (60)consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps CROMPTON-HIGHLAND MILLS, INC.209shall be taken by the respondent to insure that said notices are notaltered,defaced,or covered by any other material;(c)Notify the Regional Director for the Tenth Region(Atlanta,Georgia),in writing,within ten(10) days from the date of this Order,what steps the respondent has taken to comply herewith.MR. JOHN M. HousTON,dissenting impart:During the course of negotiations,the Union requested the respond-ent to produce certain data pertaining to a complex wage incentiveplan which was being used by the respondent to establish wage ratesfor employees in the unit for which the Union had been certifiedasexclusivebargaining representative.The essentials of theplan consisted of a time study program under which money values-were allocated by use of a point system to component parts of a givenoperation in order to ascertain the worth of the job in wages.Theeffect of the plan, it was admitted by the respondent,was the sourceof dissatisfaction among a number of employees,and the Union'srequest for the data was based,in part, upon a desire to determinewhether this dissatisfaction was justified.In addition to the desireof the Union to service its constituents in this connection,the recordis clear that the Union's interest in the plan derived from its con-cern that continued operation of the plan would mean unilateraldetermination of basic wage schedules by the respondent-a matterwhich vitally challenged the legitimate exercise by the Union of itsrights as exclusive representative of these employees.Conceding thatwages, and the methods employed to arrive at wage rates,are propersubjects of collective bargaining, the respondent nevertheless refusedto produce the data. Initially it claimed that the production of itsrecords, etc.,would "mess up [the]bargaining,"and "simply wouldmuddle the issues." It also argues,at one point,that productionof the data involved the handling of such a voluminous mass of detailthat it would be almost physically impossible to comply with theUnion's request.,However, the plan must have grown in bulk ratherabruptly after the certification of the Union since the respondent hadno difficulty in transporting so much of it to the War Labor Boardas would support its wage contentions in that forum 4 months earlier.It is noted that the Union requested substantially what had beenprovidedwith ease by the respondent at that time.But the respondent has now advanced,as its most serious conten-tion in defense of its refusal,that it offered the Union an opportunityto obtain the information by engineering studies to be conducted bythe Union at the plant.Its contention in this respect would appearto have theN practical result of permitting the respondent to effectbasic wage changes by the continued use of its own plan with theconcession that such wage determinatitons might, at some future 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate, be modified, after prolonged discussion with the Union, pro-vided accommodation of the Union's point of view with the re-spondent'sfait accomplicould be reached. I consider that such acourse of conduct seriously reflects upon the respondent's good faith,and that the respondent's position is "inconsistent with the principleof collective bargaining" as stated in theAluminum Ore Companycase,2where in an analogous situation the court held that... [Collective bargaining] contemplates exchange of infor-mation, ideas and theories, in open discussion ... we do notin the collective bargaining prescribed, the union, as representa-tive of the employees, should be deprived of the pertinent facts-constituting the wage history of its members...including fullinformation as to the work done by the respective employees andas to their respective wages in the past ...[Italics supplied.]Nor does the respondent's invitation to the Union to make its owntime study excuse the respondent's fault.As I have indicated above,the consequence of the suggestion obviously involves such delays asto forestall the possibility of early agreement and thus to perpetuateand augment the dissatisfaction engendered in the employees bycontinued ignorance on their part of the factors upon which theirwages are dependent. Indeed, this Board in theSherwin-WilliaonsCompanycase,3 refused to permit an employer to escape the dutyto bargain by extending an invitation to the Union to obtain its owninformation.The above considerations constrain me to disagree withmy colleagues insofar as this aspect of the case is concerned.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that,WE WILL BARGAIN collectively with Textile Workers Union ofAmerica, CIO, as the exclusive representative of all employees inthe bargaining unit described below, with respect to rates of pay,wages, hours of employment, and other conditions of employment.WE WILL NOT make any changes with, respect to rates of pay,wages, hours of employment, or other conditions of employmentof our employees in the bargaining unit described below, with-out prior consultation with Textile Workers Union of America,CIO.=Aluminum Ore Company v. N L. R B,131 F. (2d) 485, 487 (C. C A. 7).334 N. L. R. B. 651, enf'd 130 F. (2d) 255 (C. C. A. 3). CROMPTON-HIGHLAND MILLS,INC.211NE WILL NOT in any manner interfere with the efforts of TextileWorkers Union of America, CIO, as the exclusive representativeof our employees in the unit described below, to bargain collec-tively with us.The bargaining unit is: All production and maintenance em-ployees at our Griffin plant, including watchmen, but excludingoffice, clerical, technical and laboratory employees, section men inthe spinning room, head loom fixers in the weave room, head fixersin the card room, all supervisory employees of the grade of secondhand and above, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.CROMPTON-HIGHLAND MILLS, INC.,By --------------(Representative)(Title)Dated ------------------------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Thomas T. Purdom,for the Board.Mr. Ralph Williams,of Atlanta, Ga., for the respondent.Mr. Kenneth Douty,of Atlanta, Ga., andMrs. Claea Kanan,of Griffin, Ga., forthe Union.STATEMENT OF THE CASEUpon a second amended charge duly filed by Textile Workers Union ofAmerica, CIO, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated January 31, 1946, against Crompton-Highland Mills, Inc., herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 3 (1) and (5) and Section 2 (6) and (7),of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint accompanied by notice of hearing were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged, in sub-stance, that the respondent (1) since on or about August 31, 1945, has failedand refused to bargain collectively with the Union notwithstanding that theUnion has at all times since August Y3, 1945, been the representative of a ma-jority of the employees in an appropriate unit; (2) since on or about August2, 1945, has vilified, disparaged, and expressed disapproval of the Union ; and(3) by the foregoing acts has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.The respondent, in its answer filed February 13, 1946, admitted the allega-tions concerning the nature and extent of the operations of its business, andthe certification of the Union as the exclusive representative of its employeesin the appropriate unit. It alleged, however, that the Union thereafter for-712344-47-vol. 70-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeited the right to represent the employees as collective bargaining agent byreason of its failure.to perform and exercise properly the functions of suchagent.The respondent further denied the commission of any unfair laborpractices-Pursuant to notice a hearing was held at Griffin, Georgia,on February 20 and21, 1946, before Irving Rogosin,the Trial Examiner duly designated by theChief Trial Examiner.The Board and the respondent were represented by coun-sel,and the Union by its representatives.All participated in the hearing andwere afforded full opportunity to be heard,to examine and cross-examine wit-nesses,and to introduce evidence bearing on the issues.At the commencementof the hearing counsel for the Boardmovedfor a "finding and.conclusion of arefusalJo bargain" based upon the pleadings.Ruling on the motion was re-served.In view of the disposition of the case hereinafter made, it is unnecessaryto pass uponit.At theconclusion of the hearing motions of counsel for theBoard and for the respondent to conform the pleadings to the proof with respectto formal matters not affecting the substantive issues were granted withoutobjectionAll parties were afforded an opportunity to argue orally upon therecord and to file briefs with the undersigned.No briefs have been receivedUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCrompton-Highland Mills, Inc., a Georgia corporation having its principaloffice and place of business in Griffin, Georgia, is engaged in the manufacture,sale and distribution of cotton cloth, including corduroy, velvet, velveteen, junglecloth and related products.During the year 1945, it purchased raw materialsconsisting of cotton and other items valued in excess of $200,000, of which morethan 50 percent was shipped to its plant in interstate commerce from states out-side the State of Georgia.During the same period, the respondent manufacturedcotton cloth valued in excess of $250,000, more than 90 percent of which wasshipped from its plant in interstate commerce to states outside the State ofGeorgia.II.THE ORGANIZATIONINVOLVEDTextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe respondent.III.THEUNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinThe Board, on August 13, 1945, following its Decision and Direction of Election;and an election conducted on August 1, 1945, certified the Union as the exclusivecollective bargaining representative of the employees in the unit found to beappropriateThe respondent, in its answer, admits the allegations of the com-plaint concerning the appropriateness of the unit previously found by the Board.The undersigned finds, therefore, upon the basis of the foregoing, that all pro-duction and maintenance employees, including watchmen, employed at the re-iMattei of Crompton(-Hip71lan(1 11 ills,62 N L R. R 1.14(1 CROMPTON-HIGHLAND MILLS, INC.213spondent's plant, but excluding office, clerical, technical, and laboratory employees,sectionmen in the spinning room, head loom fixers in the weave room, headfixers in the card room, all supervisory employees of the grade of second handand above, and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.The respondent's answer further admits that the Union was duly and properlycertified by the Board on August 13, 1945; as the exclusive collectivebargainingrepresentative of the employees in the appropriate unit.The undersigned finds,upon the basis of the foregoing, Ind the entire record, that the Union was, onAugust 13, 1945, and has been at all tunes material thereafter to and includingDecember 19, 1945,2 the duly designated representative of a majority of the em-ployees in the said appropriate unit, and that by virtue of Section 9 (a), of theAct, was, and has been from August 13, 1945, to and including December 19, 1945,the exclusive representative of all the employees in the said unit for thepurposesof collective bargaining with respect to rates of pay, wages, hours, and otherconditions of employment.2.The refusal to bargainThe complaint alleges that (a) on or about August 31, 1945, the Union requested'the respondent to bargain collectively with it as the exclusive representative ofthe employees in the appropriate unit, and that from that date until on or aboutDecember 19, 1945, and thereafter, no agreement has been reachedconcerningrates of pay and wages of employees in the appropriate unit by reason of therespondent's refusal to bargain in good faith; and (b) on or about January 1,1946, the respondent, by unilaterally granting wage increases to thesaid em-,ployees, refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in the said unit The first ground for the alleged re-fusal to bargain is based upon the assertion that the Union, at various times dur-ing its collective bargaining negotiations with the respondent, requested certainrelevant' and essential information with respect to the respondent's wage ratestructure, and that the respondent failed or refused to furnish adequate informa-tion which would afford the Union a basis for bargaining with respect to rates ofpay and wages.The second ground, namely, the granting of unilateral wage in-creases, is discussed iii further detail hereinafter.(a)The incentive wage plan; collective bargaining negotiations with regardtheretoIn June 1942, prior to the advent of the Union, the respondent introduced anincentive wage plan in its plant.This plan, installed by it firm of industrialengineers, was colloquially known, and is generally referred to in the record, asthe "Point Plan " 3 At its inception, not all production jobs were immediatelybrought under the plan. It was contemplated, however, that the plan should'gradually be applied to other production jobs upon the completion of engineering,studies relating to those jobs 4Jobs, therefore, fall into two broad classifications,dThe respondent's contention,that the Union,by its conduct subsequent to August 13;1945,"foifelted"its right to represent the employees in the appropriate unit as exclusiverepresentative,is discussed hereinafter8No comprehensive analysis,or attempt at appraisal of this system,Ni ill be undertaken.Only the salient features of the plan relating to the alleged refusal to bargain will bediscussed4Approximately one-third of the employees were under the point plan at the time ofthe hearing,and, although the respondent is gradually expanding the coverage of em-plo3ees under the plan, some jobs, principally maintenance, will never be brought under--the plan 214DECISIONSOF NATIONALLABOR RELATIONS BOARDIncentive,and hourly rated jobs.The point plan applies only to the incentiverated jobs with which we are here concerned.In order to consider what transpired during the collective bargaining con-ferences,and to comprehend the contentions of the parties,itmay be well toexamine briefly the basic elements involved in the point plan, as disclosed by thePecord.Under the plan, a point represents a unit of production, and is definedby the respondent as "the amount of work produced in one minute by an averagenormal worker [on a particular job] operating under non-incentive or day-workconditions,plus allowances covering personal time, fatigue,and such minor delaysand interruptions as are inherent in the job in question."The industrial engineer-ing firm employed by the respondent,after conducting time and motion studies ofthe jobs involved, determines the value of a point in terms of work requirementsfor each incentive rated job, and compiles a table of "point standards" reflectingthis detailed data.'A wage rate is then established for thq point for eachincentive rated job.The daily production of each employee is measured againstthese point standards,and then converted into points To determine the employee'sdaily earnings in,terms of money, the total number of points earned by theemployee in a day is then multiplied by the rate per point. Thus, by way ofillustration, the rate for a picker tender was fixed at $ 007 per point.An employeeproducing the equivalent of 60 points per hour, would earn $ 007 X 60, or $.42;75 points per hour, $007X75, or $525; 80 points per hour, $007X80, or $.56.Therate per point, or unit of production, for each job remains constant, regardless ofthe speed at which an employee works. Each employee under the plan is, how-ever, guaranteed a minimum hourly rate on a daily basis in the event his earningsfall below the guaranteed minimum. In effect, the point plan is a variation of theconventional piece-work system.Under the piece-work system, the unit ofproduction is usually the article, or "piece" produced ; here, the unit of productionis the "point." °The first collective bargaining conference was held on August 31, 1945, whena draft of a proposed contract previously submitted by the Union was discussed,It provided for a minimum hourly wage rate of 65 cents, negotiation of a "properlybalanced and aligned wage rate structure" based upon "the key occupational5Illustrative of such a "point standard,"is the following table submitted by the re-spondent to the war Labor Board in April, 1945,at the time it applied for permission toextend the point plan to the weavers.The production standards used in wage paymentare calculated from "basic element standards"combined according to the requirementsof the particular job.These elements do not change as long as"the fundamental nature"of the job does not change.As illustrated with respect to the weavers,in the informationfurnished in connection with the Form#10, the following elements are involved in thisjob:-(a)Fix a broken filling thread:0 412 point per occurrence(b)Fix a broken warp thread at the front of the loom:0 770 point per occurrence.(c)Fix a broken warp thread at the back of the loom:1 054 point per occurrence.(d)Fix a "slam-off" (also called a bang-off, or mechanical stop : 0 236 point peroccurrence.(e)Remove finished roll of cloth from loom:3 378 point per occurrence.(f)Walk pastthe front of a loom, for any purpose:0 08596 point per occurrence.(g)Walk past the back of a loom,for any purpose:0 17193 pointper occurrence.(h)Miscellaneous small jobs incidental to running a loom : 0 2848 point per 10,000picks,any loom, any style *"Elsewhere,the supplemental information recites :The unit of production in a weave Room is the "pick", defined as the function-ing of a loom in'placing one filling thread.For convenience,the unit usedhere is 10,000 picks.° It should be noted that the foregoing explanation is based upon the facts disclosed atthe hearing, and an examination of the exhibits.As will appear hereinafter,much of thisinformation was not made available by the respondent to the Union during the bargainingconferences. CROMPTON-HIG H LAND MILLS, INC.215wage rates established as guide posts" in the Directive Order of the National WarLabor Board of February 20, 1945,' and, upon the completion of negotiations andapproval of the rate structure, a general increase of 10 cents per hour to all em-ployees.The proposal included provision for a union shop and check-off of duesand initiation fees.At this conference, the respondent submitted its first writtencounter-proposalOn the subject of wage rates and work standards, the re-spondent re-asserted the principle of the point plan of incentive wage paymentand the right to correct and adjust point standards and work assignments underthe plan, and expressly provided that any point standard or work assignmenttheretofore or thereafter established by the respondent might, upon request, bestudied and checked by competent engineers designated and employed by theemployees through the Union as their collective bargaining representative.Fur-ther provision was made for the posting on the bulletin board in each departmentof schedules of hourly and incentive rates of pay, and "details of the incentivepay plaits" applicable to employees in each department, as well as records ofdaily earnings upon the completion of the necessary computations.The re-spondent's counter-proposal also provided that the application and operation ofthe plan would be fully explained and discussed with employees and the Unionupon request, and that full information respecting average hourly earnings ofany employee or group of employees would be furnished upon request. It wasspecifically provided, however, that pending application of the procedures, theemployees should accept and abide by the point standards theretofore and there-after established by the respondent.The proposed contract further contem-plated that engineers designated by the respondent and by the "Employees"should mutually endeavor to reach agreement with respect to any questionedpoint standard or work assignment and that, failing such agreement, applica-tion should be made to the Director of the Conciliation Service of the Depart-ment of Labor to assign a qualified expert to study the job and attempt to reconcilethe differences between the engineers of each of the parties In the event of in-ability to resolve any disagreement the parties were, in effect, left to their owndevices.Itwas expressly provided that arbitration provisions relating to othersubjects under the contract should in no event be applicable to disputesarisingout of point standards or work assignmentsSubsequent collective bargaining conferences were held between September 12and December 19, 1945. Although tentative agreement was reached between theparties at conferences between September 12 and October 17 on miscellaneous.provisions, including overtime and premium pay, holidays, seniority, and griev-ances, the parties were in basic disagreement on the subject of wage rates andwork assignmentsOn October 18, the respondent submitted an amendment toits counter-proposal, accompanied by a rate schedule covering both incentive andhourly rated jobs in its various departmentsThis schedule, in addition to listing rates for hourly rated jobs, set out,with respect to each of the incentive rated jobs, the rate per 100 points,' theanticipated earnings of employees producing 75 or 80 points per hour, andthe guaranteed minimum rate per hour.During the various conferences, the union representatives were unable toformulate specific wage demands because of the complexity of the basic wagestructure under the respondent's point plan.Although the earnings of em-IAlthough the proposed contract refers,, to "Directive Order of the National Labor Rela-tions Board in the matter of the 23 Southern Cotton Textile Companies and the TextileWorkers Union of America, CIO," it is obvious that reference was intended to the NationalWar Labor Board directive.8To simplify computation of earnings the rate was given per 100 points instead of perpoint 216DECISIONS OF NATIONAL LABOR, RELATIONS BOARDployees,in termsof points,wereposted daily on the plant bulletin boards,and the rate schedule furnished the union representatives indicated that thedaily earnings of employees under the plan were dependent upon the numberof points earned as reflected by individual production, this data furnishedno explanation of what constituted a point In other words, it afforded nobasis for determining the amount of work required of an employee in orderto earn a point; or the unit of time against which a point was measured. Thedifficulty in bargaining regarding a wage rate under these circumstances isapparent.-Further confusion resulted from the fact that, while the rate schedule pre-pared by the respondent at the Union's request purported to demonstrate thatearnings in terms of points were based upon point production, the scheduledid not accurately reflect the relationship between earnings and point produc-tion because, to the anticipated earnings at various production levels on a pointbasis, had been added 10 cents, as an "across-the-board" increase authorizedby the War Labor Board several months earlierSince the 10 cents was addedto the earnings of employees who produced at a rate of 75 points per hour aswell as those producing at a rate of 80 points per hour, it was impossible todetermine, by any examination of this rate schedule, what relationship theamount paid per point bore to the amount of money then being paid to the,employees °Consequently, in order to ascertain the true basis on which the employeeswere being paid, and whether their earnings were commensurate with theirrate of production and the nature of their work aasignnients, the Union re-quested certain specific information of the respondent. It requested informa-tion regarding (1) the definition of a point, how it was determined, what ele-ments were considered in arriving at its value; (2) the "point standards," ordetailed tables prepared by the respondent's time study engineers, which setforth exactly the elements of work assigned to the various points establishedfor the different jobs covered by the point plan; (3) the amount of work, ornumber of points, normally expected of an employee in an hour," before hisgreater efficiency or speed would enable him to earn a bonus of additional points,or, what the respondent termed, "incentive pay" ; and, (4) the basis upon whichthe daily minimum, wages in the plan were established.As will appear here-after, none of this information was furnished to the Union throughout thenegotiations.Apart from the information sought in connection with the operation of thepoint plan, an inherently complicated system, the Union, in an attempt to appraisethe existing earnings of the employees with relation to their work, also requested(1),the average earnings for all the employees under the plan, (2) their produc-tion records in terms of points, and (3) job specifications for all incentive ratedjobs.The respondent does not contend that the wage rates, established under thepoint plan, and the corresponding work assignments are not appropriate oressential subjects for collective bargaining; it recognizes, the right of the Unionto bargain respecting these wage rates as it does in connection with hourly rates.° It was not until the December 10 conference that it was clearly indicated by therespondent that this raise, which the pasties referred to at the bearing as a "floatingdime," had been superimposed upon the incentive rate schedule1° The Union referred to this in its negotiations as "the base rate "Although it isapparent,from the contents of the application submitted by the respondent to the WarLabor Board,that the respondent made reference to "the fob base rate"for 60 points ofwork per hour, the point plan did not contemplate a base rate in the strict sense CROMPTON-HIGHLAND MILLS,INC.217Nor does the Union contest the right of the respondent to establish a wage ratestructure based upon an incentive plan. It argues, however, that, having adopteda complex wage rate system, the respondent was under a duty to disclose to theUnion all pertinent and essential information in its possession necessary to afforda basis for intelligent bargaining with respect to the wage rate.In accordance with the Union's request, the respondent supplied a schedulelisting the three highest and the three lowest average earnings on incentive ratedjobs.When the union representatives, upon the basis of reports from employees,contended that these figures did not indicate true averages, the respondentasserted that the production of average employees was equivalent to approxi-mately 80 points per hour.The Union stated that this was contrary to informa-tion received from the respondent's employees.Although this issue could havebeen resolved by an examination of the respondent's pay-roll records, and it isclear that the Union sought information which would enable it to verify therespondent's claim, the respondent did not produce these records.The re'-spondent's counsel admitted that the Union's request for production records wasrefused, because, as he testified, it would "stir up a mess."He further admittedthat the respondent also refused to produce its job specifications' because "itwould mess up our bargaining, simply muddle the issues, and that was a matterto be left to the work of the engineers after the contract was completed."With respect to the Union's request for information concerning the operationof the point plan, the respondent admitted that at no time during the negotiationsdid it inform the Union what constituted a point, or that, in effect, a point repre-sented the amount of work normally produced by an employee in 1 minute.Similarly, it was admitted that the Union was not told the amount of work, ornumber of points, normally expected of an employee in 1 hour.1'The third item ofInformation requested by the Union, related to the point standards, a table ofwork assignments established for each incentive rated job.As to this, therespondent admitted, for reasons discussed hereinafter, that it refused to disclosethe results of its time studies to the Union.Finally, as Kanun credibly testified,with respect to the request for information as to the basis for minimum wagesestablished on incentive rated jobs, the Union was informed by counsel for therespondent that it was determined by "historical usage."Although counseldenied having made such a statement, Plant Manager Pickford, who was alsopresent at all conferences, corroborated Kanun's testimony in this respect.That the information sought by the Union from the respondent during thecollective bargaining negotiations was of practical rather than academic im-portance, is illustrated by Kanun's testimony :Take for example a single job like a weaver's job, . . . within thatjob are certain elements occurring in the job.For instance the weaverpatrols the front of his loom and he patrols the back of the loom, and hestarts and he stops it, or if it has a broken thread, he fixes it. And each oneof those job elements are studied and evaluated according to the amount of11The respondent's counsel,who acted as its spokesman during all the negotiations, usedthe terms"job descriptions" and "job specifications"interchangeably,and without dis-tinctionAlthough Plant Manager Herbert A' Pickford, who also participated in thenegotiations, indicated that lie made no distinction between the terms, it is clear from therecord that the Union's request related to information regarding the elements involved inthe jobs themselves,rather than descriptive classifications,and that the respondent soconstrued it12Contradicting Union Representative Kanun,Williamstestified that these first twopoints of information were not given to the respondent because they were never requestedIn view of the respondent's position,set forth in detail hereinafter,that this informationwas not needed by the Union and that in any event it was of too technical a nature forthe representatives to use intelligently,the undersigned credits Kanun in this respect. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDtime it takes to (1o each element, and then a proportionate number of pointsallowed for each one of those elements, depending on how many go intothe job and how long each takes.Again,a point is a means of measuring a unit of work, and that in orderto relate or to compute a worker'searnings,after the unit of workhas beenmeasured and a specific amount of work set up,then somemoney value isset for that unit of work.What we were trying to approach in these wage negotiationswas someunderstanding of the relationship of the unit of work to the amount ofmoney that was currently being attributed to that amount of work, so thatin our negotiations we could request and propose to the Company a wagescale which we considered fair.We were aware that something was wrong because our membersinsistedthat they were not being adequately paid for the amount of work they didcompared to the wages they had been earning beforeWe did not go into the Company and state that there was something wrongwith the point system.We specifically stated that we were requesting thisinformation so that we could evaluate what actually was happening in themill, then articulate our position.Although the respondent recognized the validity of the Union's claim that itwas entitled to bargain for the rate of pay which, under the respondent's plan,constituted a rate of pay per unit or point of production, it contended that whatconstituted a unit of production for the purpose of the plan was an industrialengineeringproblem.Hence, it offered the Union the privilege of having theUnion's industrial engineers undertake their own time and motion studies todetermine the fairness of the point standards established by the respondent'sengineers.In the event of disagreement between theengineersof the respectiveparties, under the respondent's original counter-proposal, the services of animpartial expert were to be enlisted through the Conciliation Service, in aneffort to resolve any differencesLater, under an amendment to the counter-proposal, formally submitted on November 7, 1945, failing settlement by thetechnician selected by the Department of Conciliation, the matter was to besubmitted to arbitrationThe respondent contends, in effect, that the only method by which the Unioncould determine whether the point standards established by the respondentwere accurate, or commensurate with the work involved, was by conducting itsown time studies.Havingfurnished the Union with all the information whichthe respondent deemed essential and relevant, and having afforded it an oppor-tunity to make its own studies, the respondent contends that it has abundantlyfulfilled any obligation to bargain imposed under the Act.Asa corollary, itcontends that any records, job specifications, production records or details ofthe incentive plan which might have been furnished the Union, would haveafforded nothing more than an opportunity to verify the mathematical computa-tions of its engineers, but could not possibly have assisted the Union in determin-ing whether the point standards or work assignments were "correct." 'This,apart,from the contention made by the respondent that the records concerningthe respondent's incentive wage plan were so voluminous as to make it impossibleto furnish information in the detail required by the Union.With respect to the latter contention, it is sufficient to point out that in April1945, about 4 months prior to certification of the Union, and the commencementof negotiations between the Union and the respondent, the latter had filed CROMPTON-HIGHLAND MILLS, INC.219with the Regional Office of the War Labor Board a Form No 10 application,accompanied by supplementary information, for permission to extend the wageincentive plan to three groups of workers in the weave room. The supplementaryinformation accompanying the application, describing in detail the principlesinvolved in the plan, definition of the point, job specifications, etc., as well asthe answer to Question 9 on the application," furnished substantially the type ofinformation which the Union subsequently sought with respect to all the incentiverated jobs" The only explanation offered by the respondent for failing to furnishthe information contained in these documents, admittedly in its possession at thetime of the Union's request for information of this character, was that it hadnot occurred to the respondent to do so at the time.Without exploring the ramifications of the respondent's "point plan," it isapparent that it involved a complicated method of establishing a wage ratestructure.The duty of an employer, in bargaining concerning wage rates, todisclose to the exclusive bargaining representative of the employees all pertinentinformation, including job classifications, specifications, past wage rates, must lierecognized if the hazards of industrial strife are to be replaced by collectivebargaining.Indeed, experience in industrial relations has demonstrated thatindustries in which collective bargaining has been well established and in whichthe greatest measure of stability has prevailed, have been those in which accessto the books, production, pay roll records and the like have been granted thecollective bargaining representative.'5As was said by the Circuit Court of Appeals for the Seventh Circuit in theAluminumOre case: 16...we do not believe that it was the intent of Congress in this legislationthat, in the collective bargaining prescribed, the union, as representative ofthe employees, should be deprived of the pertinent facts constituting thewage history of its members.We can conceive of no justification for a claimthat such information is confidential. , Rather it seems to go to the very rootof the facts upon which the merits were to be resolved. In determining whatemployees should receive increases and in what amounts, it could have beenonly helpful to have before the bargainers the wage history of the variousemployees,including full information as to the work done by the respectiveemployees and as to their respective wages in the past, their respectiveincreases from time to time and all other facts bearing upon what constitutedfair wages and Lair increases.Especially is the necessity for such disclosure apparent where, as here, thewage rate structure is based upon a highly technical system devised by in-" The answer to Question 9 :.Weave Room weavers and loom fixers.All production is measured in points, a pointbeing the amount of work produced in one minute by an average normal workeroperating under non-incentive or day-work conditions, plus allowance covering personaltime, fatigue,and inherent incidental delaysFor 60 points of work or less perhour the operator is paid the job base.rateAbove 60 points of production per hour aproportionate premium is paid-i.e.,66 points of work per day pays 10 percent abovejob base rates, etc.Each style of cloth has its own point standard per unit ofproduction, but the above desci iption best answers this question.The supplementary information also indicated job specifications for the jobs involved,past earnings,average earnings,and the like. 'I"The record discloses that the Union was unaware,during its negotiations, that therespondent had filed this Form #10 application, and that it did not discover this andlearn of its contents until the time of the hearing16 See Pierson,CollectiveBargaining Systems(1942) 32.16Aluminum Ore Companyv.N. L.R. B., 131 F. (2d) 485,487 (C. C. A. 7),enf'g.39 N. L. R. B. 1286. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDdustrial engineers, and requiring specialized studies.Nor is this obligation, inthe opinion of the undersigned, satisfied by a proposal by the employer that theUnion engage its own engineers or technicians to conduct its own investigationin order to,determine the accuracy of the findings of the respondent's engineers.Apart from the expense which this course would entail, such a study, which therespondent's experience has already demonstrated has necessitated the gradualapplication of the plan to various departments, would unnecessarily delay theprocess of collective bargainingMoreover, since "each style of cloth has its ownpoint standard per unit of production," " and since styles of cloth vary accord-ing to the respondent's production requirements, such a course would require fre-quent engineering studies with resultant delay and confusion.The respondent's contention that it had proposed two alternatives to the Unionis equally unreasonable.The first of these proposals was that the Union executea contract adopting the existing wage rate structure which could be reopenedupon the completion of the Union's engineering studies.The second was thatnegotiations for a contract be suspended until the Union should have an oppor-tunity to complete its time studies, when negotiations could be resumedwhilethese proposals have a superficial appearance of reasonableness, closer examina-tion reveals that both seek to continue the status quo as to wage rates, and topostpone and delay genuine collective bargaining.As has already been indicated, and as the undersigned now finds, the respondentwas, during the bargaining' negotiations, in possession of pertinent informationregarding the "point plan," including the method of determining the point, pointstandards, job specifications, and other information requested by the Union, es-sential tobona fidecollective bargaining, and by failing and refusing to providethe same to the Union, upon request, the respondent has failed and refused tobargain collectively.(b) Subsequent events;, the unilateral wage increaseFollowing the conference of October 18, the union local met and voted to peti-tion the Secretary of Labor for a strike vote under the Smith-Connally Act.OnOctober 22, the Union notified the Secretary of Labor and other appropriateagencies, including the Board, of the existence of a dispute with the respondent,indicating the issues involved.A strike vote was subsequently taken on Novem-ber 27, which resulted in 309 ballots in favor of, and 120 opposed to, a strikeOn November 7, a conciliator of the Department of Labor called a conferenceof the parties at'Atlanta in an effort to prevent the strike.Various matters indispute were discussed.An attempt was made to effect agreement upon thequestion of check-off, and several counter-proposals were made, none of whichwere acceptable to the parties.The parties met again the following day atGriffin,but without further successNo further conference was held untilDecember 19, when a meeting was held at the request of the Union.The issues upon which the parties were still in disagreement at this timeinvolved wages, work assignments, insurance provisions, severance pay, vaca-tions, union security, arbitration, union activity upon company time, and thepreamble of the contract, in which the respondent sought to define the parties tothe agreement as the respondent and the "employees" in the appropriate unit,as opposed to the Union's position that the'Union be denominated as party tothe contract.On the issue of union security, although the Union had offeredto compromise for maintenance of membership, the respondent refused to grantany form of security.As to wages, although 'it had originally. rejected the11 See footnote 13 CROMPTON-HIGHLAND MILLS, INC.221Union's proposals for any wage increase, it proposed what amounted to anincrease of about one or one and one-half cents per hour at this time.On January 1, 1946, the members of the union negotiation committee, employedat the plant, were summoned to the office of Plant Manager Pickford and informedthat the respondent was granting a general wage increase to all employees,1$amounting to about 2 to 6 cents per hour. Pickford read to the committee thefollowing letter under that date, addressed to Union Director Douty:In the,course of our extended contract negotiations we have repeatedlytold you that our mill would be among the first to make wage adjustments -in this locality.We have learned that certain of the mills in this localityare about to adjust their wages and we are, therefore, making comparableadjustments in our wage rates effective Monday, December 31st, 1945. A copyof the notice which has, been posted in the mill today outlining the variousrate adjustments is attached heretoAttached to the letter were notices directed to the respective departments listingthe various wage increases.The letter was received by Douty the next day.While the negotiating committee was in Pickford's office, copies of the noticesannouncing the wage increases were being posted on the bulletin boards in therespective departments.It will be seen from the foregoing that neither the Union nor the negotiatingcommittee was consulted from December 19, the date of the last conference, toJanuary 1, 1946, the date of the granting of the wage increase.Nor was thelcommittee consulted on the latter date. The respondent merely presented it witha fait accompli,without affording the Union an opportunity to negotiate withrespect to the amount of the increase, the employees to whom the increase wouldbe applicable," the effective date of the increase or any of the factors normallyenvisaged in the collective bargaining process..It cannot be disputed, nor does the respondent deny, that the granting of thewage increase at that time, constituted unilateral action.The respondent con-tends, however, that it was justified in adopting this unilateral action on severalgroundsIn the first place, it contends that it was obliged to grant the increasefor what may be considered competitive reasons.The respondent had statedthroughout its negotiations that it had always maintained a policy of paying atleast as high, or a higher wage than similar mills in the area ; that if and whenwages could be increased it would be among the first to do so. Consequently,when it was rumored that certain mills in the area intended to ,increase wagesitdetermined to maintain its competitive position in the labor market.This,of course, cannot afford justification for a refusal to bargain or the commissionof any other unfair labor practice.Secondly, the respondent contends that, not only had the parties reached animpasse at its last conference on December 19, but also that the Union haddeliberately broken off negotiationsIn this connection, the respondent main-tains that the Union, having insisted on some type of union security throughoutits negotiations, had assumed that the respondent would eventually make someconcession on this subject.Wlien, however, it became apparent at the confer-ence of October 17 that the respondent would not yield, even to the extent ofgranting the Union maintenance of membership, the Union, according to therespondent, thereafter, and especially on December 19, categorically and emn-phatically stated that it would not enter into contractual relations with the18As will be seen, certain employees were not included in the wage increase."The increase did not affect janitors,sweepers,scrubbers,outside help, and variousother categories of employees included in the unit represented by the Union. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondentunless itwas prepared to grant some form of union security. Therespondentconcluded from this that further negotiations would be futile.While it is evident that the Union was insistentin its demand for some formof union security during its negotiations with the respondent, the preponderanceof the credible evidence does not support the respondent's position that theUnion had, in effect, presented an ultimatum that na contract would be con-summated which did not afford union security. As has already been indicated,union security was only one of several matters, aside from the wagequestion,upon which agreement had not yet been reached. If, as the respondent contends,it had left no doubt as to its positionon the issueof union security in the con-ferences of October 17 and 18, and it was convinced that the Unionwas adamanton this issue, it seems unlikely that the parties would have conferred on No-vember 7 and 8, and again on December 19, when the Union submitted a writtenwage proposal.It is clear, therefore, and the undersigned finds, that, although the partieshad reached a temporary impasse on December 19 on someissues,principallywages, union security, and check-off, there is no substantialbasisfor conclud-ing that the Union had 'abandoned negotiations at this time. ' Moreover, even ifthe parties had reached an impasse in their negotiations, this obviously couldnot affect the Union's status as majority representative.The principle that "abargaining relationship once rightly established must be permitted to existand function for a reasonable period in which it can be given a fair chance tosucceed,", is well-established 20Equally clear is the pioposition that the grantingof a unilateral wage increase Qr other concession by an employer to his em-ployees while the designated union is attempting to bargain concerning the samesubject matter, constitutes a violation of the employer's duty to bargain withthe union 21 It is not a question, contrary to the respondent's argument, ofgiving the Union credit for a wage increase which it did not obtain, but ratherof the conduct of the respondent in granting the increase in derogation of theUnion's status as statutory representative, by depriving the Union of its rightto bargain with respect to such increase.The respondent further contends that, since the Union had terminated thebargaining negotiations,22 and had elected to enforce its demands by a strikevote, the respondent was absolved of any obligation to bargain further.Thisispatently unsound,- for the obligation of an employer to bargain with thedesignated representative of the employees i's not suspended by the occurrenceof a strike,' much less by the taking of a strike vote.Finally, the respondent contends, as asserted in its answer, that the Union, byfailing and refusing "to properly and in good faith exercise the'rights,.and per-form the functions of the sole and exclusive collective bargaining agent andrepresentative of the employees in the bargaining unit" but, on the contrary,endeavoring to "use said rights, powers and authorities for its own selfish in-terests and advantages and against the interests of its principals, . . . had . . .20 SeeFranks Bros. Co v N L. R B,321 U S. 702, 70521 SeeAluminum Ore CompanyvN. L. R.B.,131 F(2d) 485, 487,(C C. A. 7) ;enf'g.39 N L R B 1286,1295-1299,May Department Stores v. N. L. R B ,326 U S. 376. Seealso,Majority Rule in Collective Bargaining,byRuth Weyand,Columbia Law Review,Vol.XLV,579-583, and footnotes at 581, for an excellent discussion and citation ofauthority on,The Power of a Statutory Representative to Bar Unilateral Changes byEmployer.22NL. R. B v.Whittier Mills Company,123 F (2d) 725(C.C. A 5),cited by therespondent on this point, is distinguishable on the facts.22 See N.L.R. B. v. Columbian Enameling and Stamping Company,306 U.S. 292; seealso,N L. R. B. v. Reed1Prince Manufacturing Company,118 F. (2d) 874(C. C. A 1),enf'g. 12 N. L.R. B. 944, cert.den. 313 U. S. 595. CROMPTON-HIGHLAND MILLS, INC.223forfeited the right to be, and is not now entitled to be recognized as, the sole andexclusive representative of all the employees in said bargaining unit for thepurposes of collective bargaining . . . 'This defense relates to the respondent'scontention that by its insistence upon union security, the Union was actingin derogation of the rights of minority employees who, since they had votedagainst representation by the Union in the Board election, were presumablyopposed to union security.The respondent argues that while there may be nolegal authority for this proposition, it is a reasonable extension of the principleenunciated by the Supreme Court in theSteeleandTwo stall,andWallacecases R9The attempted extension of this principle to the facts in the instant case is un-tenable.The Court said in theSteelecase, dealing with the'Railway Labor Act,We think that the Railway Labor Act imposes upon the statutory repre-sentative of a craft at least as exacting a duty to protect equally the inter-ests of the members of the craft as the Constitution imposes upon a legisla-ture to give equal protection to the interests of those for whom it legislates.Congress has seen fit to clothe the bargaining representative with powerscomparable to those possessed by a legislative body both to create andrests tetthe rights ofthosewhom it represents . . .[Italics added.]The basic principle of the majority rule in collective bargaining has been statedas follows :In industrial government, just as in political government, there has to bemajority rule, when it comes to actual government . . .The right of peti-tion, the right to lay grievances before Congress, is a right that any indi-vidual and every group roust have.Similarly, in industrial government,the right of petition, the right to lay grievances before the employer seemstome a right that every group should be accorded, and every individual,..but if it comes to determining conditions of employment by making somekind of rules governing wages and hours, there obviously has to be a determi-nation on the basis of majority rule, or you have pure anarchy, just as youwould have in government.'And this must be true of all aspects of appropriate subjects of collective bargain-ing, including union security.This contention of the respondent is patentlywithout merit.Upon the basis of the foregoing, and upon the entire record, the undersignedfinds that on August 13, 1945, and at all times material thereafter, the Unionwas and has been the duly designated representative of a majority of the em-ployees in the appropriate unit hereinabove described, and that by virtue ofSection 9 (a) of the Act was, on August 13, 1945, and has since been, the exclusiverepresentative of all the employees in the said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours, and other conditions ofemployment.Upon the basis of the foregoing, and upon the entire record, the undersignedconcludes and further finds that, by failing and refusing to furnish the Unionwith essential and pertinent information relating to the respondent's wagestructure under its "point plan," job specifications, work assignments, and in-formation appertaining thereto, and by granting its employees a unilateral wageincrease on January 1, 1946, the respondent has from August 31, 1945, to Deceni-29Steele v.Louisville&Nashville R. R.,323 U. S. 192;Tunstall v.Brotherhoodof Locomo-tive Firemen&Enginemen,323 U. S. 210;Wallace Corporation v. N. L R. B.,323 U. S. 248.26Professor Edwin E.Witte, inHearings before Committee on Education and Labor onS. 2926, 73rd'Cong., 2d Sess.(1934)Pt. 1, p. 243, quoted inMajority Rule in CollectiveBargaining,citedsupra,at 563. See also, the discussion therein at 556-565 224DECISIONSOF NATIONALLABOR RELATIONS BOARDher 19, 1945, and therafter to date, including January 1, 1946, failed and refusedto bargain with the Union as the exclusive collective bargaining representativeof the employees in the appropriate unit above described, and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed under the Act.B.Interference, restraint, and coercionEarly in the evening of August 2, 1945, the day after the election which re-sulted in the selection of the Union as collective bargaining representative,Overseer Fred Washington sent for Mrs. Archie Rider, one of his subordinateemployees at the plant, and asked her about an altercation that had occurred inthe spinning room that morning between her and Section Man Hoke Cox.Riderrelated that while she and another employee were having lunch at the plant,she engaged in a conversation with Cox, during which he made reference to herhaving voted in a "damn nigger election" and remarked in profane languagethat he disapproved.During the ensuing altercation, she ordered Cox out ofher "alley "When she had concluded her recital, Overseer Washington re-marked, "Well, you did vote in a damn nigger election, didn't you?"the testimony respecting this episode was not contradicted, since Wash-ington did not testifyThe question to be determined, therefore, is whether thestatement constitutes interference, restraint and coercion within the meaningof the Act.The implication of aspersion and villification of, any labor organiza-tionwhich attempts to bargain_ collectively for all employees, without racialdiscrimination, as well as disparagement of members of such an organization,is apparent.The effect of such a statement made by an overseer, whose re-lationship to his subordinate employees connotes employer attitude, is inescap-able.It is one method of discrediting unionism and its underlying purpose.On October 19, 1945, employee Hozy D. Corley, chairman of the negotiatingcommittee,met Personnel Manager Frank Ethridge in the office of GeneralWhile await-ing Pickford, Ethridge referred to the negotiating conference which had termi-nated the day before, and asked Corley what he thought about it. Corley re-plied that "it looked bad."Ethridge thereupon stated that the respondent'srepresentatives had "come to the conclusion that [Union Director] Douty hadquit arguing for the help and gone to arguing for the Union itself " Corley tookissue with this statement, and Ethridge remarked, according to Corley, "Well,the Union hired him hard and he had to do so much business to get so muchmoney, or had to get some kind of a raise through the mill to get it." Corley ob-served that Douty's compensation would be unaffected even if he were to suc-ceed in organizing "every mill in Griffin." During the discussion Ethridgefurther stated that he did not think that the respondent would make any conces-sion on the question of union security or wage increases.Ethridge admitted that he had engaged in the discussion with Corley underthe circumstances related.He conceded that he had stated that "it seemed tome the Union had quit negotiating for the people and had gone to negotiatingfor their own good," but that he had added that he "didn't blame Mr. Douty forI28 The Board is its Decision and Direction of Election found, contrary to the Union'scontention in the representation proceeding, that section nien were supervisory employees.In view, however, of the Union's desire to maintain a consistent position respecting thestatus of these employees, counsel for the Board stated at the hearing that he was notrelying upon the statements of Section Man Cox, but was relying upon the statement madeby Overseer Washington, an admittedly supervisory employee, as constituting interference,restraint and coercion CROMPTON-HIGHLANDMILLS, INC.225trying to secure himself, or secure the dues, that . .the people at HighlandMill . . . had asked them to come down there and they were certainly due topay them""It is apparent that the discussion arising out of the-issue of union securityoccurred at a time when negotiations were apparently at an impasse, and thestatement attributed to Ethridge must be considered in this setting. Two furthercircumstances should be mentioned. It will be recalled that one of the mattersupon which the parties were in disagreement at this stage was the preamble ofthe contract, under which the respondent insisted that theemployeesshould be-named as party, in contradistinction to the Union.Although the recognitionclause in the respondent's proposed contract recognized the Union as representa-tive of the employees in the unit, the respondent's insistence upon designatingthe parties to the contract as "Employer and Employees in the hereinafter de-scribed Bargaining Unit as, and hereinafter called, "Employees," indicates anintent upon the part of the respondent to accord the Union only qualified recog-nition.This position may have resulted from the respondent's erroneous con-ception of the status of the majority representative, already discussedHow-ever, the respondent's subsequent conduct in unilaterally granting the wageincrease affords-evidence of an intention upon the part of the-respondent todiscredit the Union in the eyes of the employees..The incidents related above, although treated separately herein for con-i enience in arrangement, cannot be isolated from the context of the respondent'sunlawful conduct, but must be considered as part of the totality of a course ofconduct calculated to defeat the employees' right of self-organization.Viewedin this light, Ethridge's statement to the chairman of the negotiating committeeassumes added significance, and supports the conclusion that the statement wasintended to further disparage and discredit the Union and its representatives,and to undermine it with the employees by charging the Union with subordinatingthe interests of the employees to its own.The undersigned so finds.Upon the basis of the foregoing, and upon the entire record, the undersignedconcludes and finds that, by refusing to bargain with the Union as the exclu-sive representative of the respondent's employees, as heretofore found, by thestatement of Overseer Washington to employee Rider, disparaging the Union,by the remarks of Personnel Director Ethridge to Chairman Corley of thenegotiating committee,which had the necessary effect of undermining theUnion, and by the totality of its conduct, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedunder the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section l;, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.21Other testimony by Ethridge indicated that he had discussed with Conley the probableeffect upon Douty's compensation of his securing union contracts which did not providefor union security in the respondent's and other mills in the area, Ethridge remarkingthat Doutv's lack of success in this respect might result in a decrease in salary or loss ofhis position., 226DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has refused to bargain collectivelywith the Union by refusing, despite the Union's request, to furnish completeand relevant information concerning the "point plan" and its relation to therespondent's wage structure, including job specifications, actual earnings of em-'ployees under the plan, the basis of guaranteed minimum ,wage rates, workassignments and other like and related information, and by granting employeesa unilateral wage increase. In order to effectuate the policies of the Act, it willbe recommended that the respondent, upon request, bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unit,respecting rates of pay, wages, hours, and other terms and conditions of employ-ment, and specifically, but without limitation, upon all appropriate subjects ofcollective bargaining, the matters specifically mentioned herein.Nothing hereinshall, however, be construed to require the respondent to withdraw or withholdfrom its employees any increase in wages heretofore granted.Despite the absence of any evidence of widespread anti-union animus or hos-tility, the record sufficiently indicates, as has been shown, a reluctance or refusalon the part of the respondent to accord the Union complete and unqualified recog-nition as the exclusive bargaining representative, and an intention of disparagingand discrediting the Union and its representatives, as indicated by the statementsof Overseer Washington in connection with the election, and by Personnel DirectorEthridge respecting the motives of Union Director Douty.Although the under-signed is not convinced upon the e^,idence that danger of the commission of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast sufficient to justify a recommendation that the respondent be required tocease and desist from the commission of any other unfair labor practices, it willbe recommended that the respondent cease, and desist from the unfair laborpractices found, from interfering with the efforts of the Union to bargain collec-tively, and from disparaging or discrediting the Union or its representatives.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance employees, including watchmen, of therespondent, employed at its Griffin plant, but excluding office, clerical, technical,and laboratory employees, section men in the spinning room, head loom fixers inthe weave room, head fixers in the card room, all supervisory' employees of thegrade of second hand and above, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or- effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act3.Textile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, was, on August 13, 1945, and at all times thereafter has been andIs now, the exclusive representative of all employees in the aforesaid appropriate28 SeeN. L. R.B. v. Express Publishing Company,312 U. S. 426;May Department StoresCompuny v N L R. B.,326 U. S 376. CROMPTON-HIGHLAND MILLS, INC.227unit for the purposes of collective bargaining within the meaning of Section 9 (a)of the Act.4By refusing from August 31, 1945, to December 19, 1945, and at all timesthereafter, including January 1, 1946, to bargain collectively with Textile WorkersUnion of America, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of all its employees in the aforesaid appropriateunit, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section S (5) of the Act5By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section S (1)of the Act6 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record, the undersigned recommends that the respondent,Crompton-Highland Mills, Inc., Griffin, Georgia, its officers, agents, successors, andassigns shall:1Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of all production and maintenance employees, including watchmen,of the respondent, employed at is Griffin plant, but excluding office, clerical,technical and laboratory employees, section men in the spinning room, head loomfixers in the weave room, head fixers in the card room, all supervisory employeesof the grade of second hand and above, and all other supervisory employees,respecting rates of pay, wages, hours of work, and other conditions of employ-ment, and particularly with respect to those matters defined in the sectionentitled "The remedy" herein, concerning which it has been found the respondenthas failed or refused to bargain;'(b)Unilaterally granting wage increases or making any other changes inwage rates of the employees in the aforesaid unit without consulting with saidUnion ;(c) In any manner interfering with the efforts of Textile Workers Union ofAmerica, affiliated with Congress of Industrial Organizations, to bargain col-lectively with the said Union in behalf of the employees in the aforesaid appro-priate unit;(d) Interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed under the Act, by disparaging and discrediting the saidUnion and its representatives.2 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, as the exclusive repre-senatative of all the employees in the aforesaid unit, respecting rates of pay,wages, hours of work and other conditions of employment, specifically withrespect to those matters defined in the section entitled "The remedy" herein, and,if an understanding is reached, embody such understanding in a signed agreement ;(b)Upon request, furnish Textile Workers Union of America, affiliated withthe Congress of Industrial Organizations, with complete and relevant informa-tion concerning the "point plan," and its relation to the respondent's wage struc-712 844-47-vol 70-160 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDture, job specifications, actual earnings of employees under the plan, the basisof guaranteed minimum wage rates, work assignments and other like andrelated information;(c)Consult with Textile Workers Union of America, affiliated with the Con-gress of Industrial Organizations, prior to granting wage increases or makingany other changes in wage rates of the employees in the aforesaid unit;(d) Post at its plant at Griffin, Georgia, copies of the notice attached heretoand marked "Appendix A." Copies of said notice to be furnished by the Re-gional Director for the Tenth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondentto insurethat said notices are not altered, defaced, or covered by any other material;(e)File with the Regional Director for the Tenth Region on or before ten (10)days from the date of the receipt of this Intermediate Report, a reportin writingsetting forth in detail the manner andform in whichthe respondenthas com-plied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it has complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such statementof exceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in Section 33, should any partydesire permissionto argue orally before the Board, request therefor must be madein writingto the Board within ten (10) clays from theldate of the order trans-ferring the case to the Board.IRVING ROGOSIN,Trial Examiner.Dated March 25, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the rcommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations, as theexclusive representative of the employees in the unit described below. CRO1\IPTON-HIGHLAND MILLS,INC.229WE WILL NOT unilaterally make any changes with respect to rates of payor wages, of the employees in the bargaining unit described below withoutprior consultation with the said Union.WE WILL NOT in any manner interfere with the efforts of Textile WorkersUnion of America, affiliated with the Congress of Industrial Organizations,to bargain collectively with the said Union in behalf of the employees in thebargaining unit described below.WE WILL NOT interfere with, restrain, or coerce our employees by dis-paraging or discrediting the said Union or its representatives.WE WILL. bargain collectively with Textile Workers Union of America, affil-iated with the Congress of Industrial Organizations, as the exclusive repre-sentative of our employees in the bargaining unit described below.WE WILL furnish Textile Workers Union of America, affiliated with theCongress of Industrial Organizations, upon request, with complete andrelevant information concerning the "point plan" and its relation to therespondent's wage structure, the operation of the said plan, job specifications,actual earnings of employees, the basis of guaranteed minimum wage rates,work assignments, and other like or related information.WE WILL consult with Textile Workers Union of America, affiliated with theCongress of Industrial Organizations, prior to granting wage increases, ormaking any other changes in wage rates of the employees in the bargainingunit described below.The bargaining unit is :All production and maintenance employees,including watchmen, of therespondent employed at its Griffin plant, but excluding office, clerical,technicaland laboratory employees,sectionmen in the spinning room, head loomfixers in the weave room,head fixers in the card room, all supervisory em-ployees of the grade of second hand and above,and all other supervisoryemployees with authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommend suchaction.CROMPTON-HIGHLANDMILLS, INC,By-------------------- -------------(Representative)(Title)Dated---------------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.C0